DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of March 3, 2022, Applicant, on June 3, 2022, amended claims 1, 4, 5, 7-9, 12, 13, 15, 16, 21, 22, & 24. In view of an election of claims 1-16 & 21-24, Applicant previously canceled claims 17-20. below. Claims 1-16 & 21-24 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, additional 35 USC 112 rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments render moot the 35 USC 102 rejections set forth in the previous action. Accordingly, new grounds for rejection under 35 USC 103 necessitated by Applicant’s amendment are set forth below.


Election/Restrictions
The previous Office Action required restriction to invention I, claims 1-16, or invention II, claims 17-20. In response, Applicant elected invention I, claims 1-16, without traverse, added claims 21-24 directed to election 1, and canceled claims 17-20. Applicant’s election of invention I, claims 1-16, affirmed in Applicant’s communication dated June 3, 2022, is acknowledged. Moreover, the restriction requirement is therefore made FINAL.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, as amended, claims 1-16 and 21-24 overcome the rejections under 35 USC 101. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1 of Step 2A, the claims (claim 1, and similarly claims 2-16 & 21-24) recite “[a] method comprising: causing presentation … having an option to enter location data and … to receive a user selection; receiving … a user input including the location data and a selection of the user interface element, the location data identifying a geographic region; gathering data relating to the geographic region; for at least a first item from a set of items, determining, based on the data relating to the geographic region, an anticipated demand for the first item within the geographic region, the anticipated demand indicating how likely the first item is to be purchased by a user that is located within the geographic region; generating a recommendation for the first item from the set of items based on the anticipated demand for the first item, the recommendation including: the anticipated demand for the first item within the geographic region; and data providing factors in the anticipated demand; and causing presentation … that includes the recommendation for the first item in response to the user input including the location data and the selection of the user ….” Claims 1-16 & 21-24, in view of the claim limitations, are directed to the abstract idea of presenting options and sections to receive user input, gathering information regarding a geographic region, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and presenting the recommendation for the first item to the first user based options and input received from the user.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of presenting options and sections to receive user input, gathering information regarding a geographic region, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and presenting the recommendation for the first item to the first user based options and input received from the user could all be reasonably interpreted as a human presenting options and receiving user input with manually or with a pen and paper, mentally observing geographic region from a first user, a human using judgement to determine anticipated demand for an item within the geographic region and generate a recommendation for the item based on the anticipated demand, and a human outputting the recommendation for the item either manually and/or using a pen and paper; therefore, the claims recite a mental process. Furthermore, as a whole, each of the limitations above business interactions and personal human behavior, including instructions for humans to follow by identifying states and graphs of business tasks, determining paths of the business tasks, and implementing the business tasks; therefore, the claims recite a certain method of organizing human activity. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface” in claim 1, “[a] system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising,” “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface”  in claim 9, and “[a] non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing system, cause the computing system to perform operations comprising,” “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface” in claim 21; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Wu, et al. (US 20130073337 A1), hereinafter Wu, at [0022] (discussing the system implementing the invention is a computer comprising a processor and memory) and Applicant’s specification at [0022]-[0023] (discussing the invention is implemented by any general computing device, e.g., a personal computing device such as a desktop or workstation). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.















Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "[t]he method of claim 21.” Claim 21, on which this claim depends does not previously recite a “method.” Claim 21 is a “non-transitory computer-readable medium.” There is insufficient antecedent basis for “the method of claim 21” in the claim.
Examiner notes, it appears Applicant may have intended this claim to be dependent on “the non-transitory computer-readable medium of claim 21.”



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 & 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-16 & 21-24) recite “[a] method comprising: causing presentation … having an option to enter location data and … to receive a user selection; receiving … a user input including the location data and a selection of the user interface element, the location data identifying a geographic region; gathering data relating to the geographic region; for at least a first item from a set of items, determining, based on the data relating to the geographic region, an anticipated demand for the first item within the geographic region, the anticipated demand indicating how likely the first item is to be purchased by a user that is located within the geographic region; generating a recommendation for the first item from the set of items based on the anticipated demand for the first item, the recommendation including: the anticipated demand for the first item within the geographic region; and data providing factors in the anticipated demand; and causing presentation … that includes the recommendation for the first item in response to the user input including the location data and the selection of the user ….” Claims 1-16 & 21-24, in view of the claim limitations, are directed to the abstract idea of presenting options and sections to receive user input, gathering information regarding a geographic region, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and presenting the recommendation for the first item to the first user based options and input received from the user.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of presenting options and sections to receive user input, gathering information regarding a geographic region, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and presenting the recommendation for the first item to the first user based options and input received from the user could all be reasonably interpreted as a human presenting options and receiving user input with manually or with a pen and paper, mentally observing geographic region from a first user, a human using judgement to determine anticipated demand for an item within the geographic region and generate a recommendation for the item based on the anticipated demand, and a human outputting the recommendation for the item either manually and/or using a pen and paper; therefore, the claims recite a mental process. Furthermore, as a whole, each of the limitations above business interactions and personal human behavior, including instructions for humans to follow by identifying states and graphs of business tasks, determining paths of the business tasks, and implementing the business tasks; therefore, the claims recite a certain method of organizing human activity. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface” in claim 1, “[a] system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising,” “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface”  in claim 9, and “[a] non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing system, cause the computing system to perform operations comprising,” “at a user device, of a first user interface,” “a user interface element,” and “at the user device, a second user interface” in claim 21;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 22-24 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Wu, et al. (US 20130073337 A1), hereinafter Wu, at [0022] (discussing the system implementing the invention is a computer comprising a processor and memory) and Applicant’s specification at [0022]-[0023] (discussing the invention is implemented by any general computing device, e.g., a personal computing device such as a desktop or workstation). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 22-24 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-16 & 21-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16, & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (US 20130073337 A1), hereinafter Wu, in view of Bachu, et al. (US 11157930 B1), hereinafter Bachu.
Regarding claim 1, Wu discloses a method comprising ([0034], [0037]): 
… at a user device, of a first user interface having an option to enter location data and a user interface element configured to receive a user selection ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities); 
receiving at the first user interface, a user input including the location data and a selection of the user interface element, the location data identifying a geographic region ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities, [0024], server 201 determines a set of trial parameters for a trial process, including a list of products for the trial, a list of cities for the trial, and trial period information);
gathering data relating to the geographic region ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a period, consumers purchase the feature products during the trial, and the trial process is monitored via server 201, e.g., the number of products sold to consumers is recorded by server 201 as trial result); 
for at least a first item from a set of items, determining, based on the data relating to the geographic region, an anticipated demand for the first item within the geographic region, the anticipated demand indicating how likely the first item is to be purchased by a user that is located within the geographic region ([0034], the retailer predicts a corresponding estimated sales volume for a regular sale period of the product P in each cities based on the trial result and past sales data, [0025], based on the trial result, in step 231 and step 232, server 201 predicts estimated sales volume of the featured products in the selected cities (e.g., city Cn)); 
generating a recommendation for the first item from the set of items based on the anticipated demand for the first item, the recommendation including: the anticipated demand for the first item within the geographic region; and data providing factors in the anticipated demand ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product, and if city Cn is selected, then server 201 sends product, price, estimated quantity, and sale period information to server computer 202 in city Cn); and 
causing … that includes the recommendation for the first item ([0025], if city Cn is selected, then server 201 sends product, price, estimated quantity, and sale period information to server computer 202 in city Cn) in response to the user input including the location data and the selection of the user interface element ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities).
While Wu discloses all of the above, including … at a user device, of a first user interface having an option to enter location data and a user interface element configured to receive a user selection; 
receiving at the first user interface, a user input including the location data and a selection of the user interface element, the location data identifying a geographic region; … and
causing … that includes the recommendation for the first item in response to the user input including the location data and the selection of the user interface element (as above), Wu does not necessarily expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Bachu.
Bachu discloses causing presentation, at a user device, of a first user interface having an option to enter location data and a user interface element configured to receive a user selection (cl. 12, ln. 24-39, cl. 14, ln. 31-41, figs. 1A, 1B, 3, process 300 is executed to generate a user interface (“UI”) that intuitively provides information to a user for the user to act upon, including at 300, a user first indicates an interest in listing an item in one or more locations, and at 310, a user interface may be generated by user interface manager 126 that provides information regarding the one or more target locations to the user, wherein the user interface, in e.g., fig. 1A & 1B, shows an example of target locations being presented to a user (i.e. option to enter a location) for the user to act upon, and a user may select to connect to a target location (i.e. receive a user selection), cl. 5, ln. 31-68, the option to “Connect” with a target location is implemented as a hyperlink, selection of which by a user will initiate display of another user interface (i.e. receive a user selection)); 
receiving at the first user interface, a user input including the location data and a selection of the user interface element, the location data identifying a geographic region (cl. 14, ln. 31-41, figs. 1A, 1B, 3, at 310, a user interface  (i.e. a first user interface) may be generated by user interface manager 126 that provides information regarding the one or more target locations to the user, wherein the user interface, in e.g., fig. 1A & 1B, shows an example of target locations being presented to a user (i.e. option to enter a location) for the user to act upon, and a user may select to connect to a target location (i.e. receive a user selection), which then may route the user to a new user interface that includes information identifying the one or more target locations selected for connection and provides an option for the user to initiate the offer for the item in the target location, cl. 5, ln. 31-68, the option to “Connect” with a target location is implemented as a hyperlink, selection of which by a user will initiate display of another user interface (i.e. receive a user selection)); … and
causing presentation, at the user device, a second user interface that includes the recommendation for the first item in response to the user input including the location data and the selection of the user interface element (cl. 14, ln. 31-41, figs. 1A, 1B, 3, at 310, a user interface (i.e. a first user interface) may be generated by user interface manager 126 that provides information regarding the one or more target locations to the user, wherein the user interface, in e.g., fig. 1A & 1B, a user may select to connect to a target location (i.e. in response to receiving a user input including location and the selection), which then may route the user to a new user interface  (i.e. a second user interface) that includes information identifying the one or more target locations selected for connection and provides an option for the user to initiate the offer for the item in the target location (i.e. recommendation for the first item), cl. 17, ln. 13-38, fig. 6, 10B, at block 602, target locations may be received as in FIG. 3 at block 310 (i.e. in response to receiving a user input including location and the selection), and at block 610, a user interface (as shown in FIG. 10B for example) may be generated providing the proposed value information to a user (i.e. presenting a second user interface including a recommendation for the first item), e.g., an offer for the item in one or more target locations may be automatically generated in accordance with the proposed value rule for the item and on the proposed value for the item (i.e. recommendation for the first item)).
Wu and Bachu are analogous fields of invention because both address the problem of recommending product offerings in geographic areas. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Wu the ability to present a first user interface with an option to enter location data and a user interface element to receive a user selection and present a second user interface that includes the recommendation for the first item in response to the user input including the location data and the selection of the user interface element as taught by Bachu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of presenting a first user interface with an option to enter location data and a user interface element to receive a user selection and presenting a second user interface that includes the recommendation for the first item in response to the user input including the location data and the selection of the user interface element, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Wu with the aforementioned teachings of Bachu in order to produce the added benefit of efficiently identifying which locations are best suited for a particular item, having an increase in customer interest by offering items with high demand in a particular region, and optimizing the item’s potential. cl. 4, ln. 43-61, cl. 5, ln. 38-55, cl. 6, ln. 6-19.
Regarding claim 2, Wu and Bachu discloses the method of claim 1 (as above). Further, Wu discloses further comprising: receiving, from the client device of the first user, a request for demand data, the request identifying the first item ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities, [0024], server 201 determines a set of trial parameters for a trial process, including a list of products for the trial, a list of cities for the trial, and trial period information), wherein the recommendation is transmitted to the first user in response to the request ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product, if city Cn is selected, then server 201 sends product, price, estimated quantity, and sale period information to server computer 202 in city Cn).
Regarding claim 3, Wu and Bachu discloses the method of claim 1 (as above). Further, Wu discloses wherein the data relating to the geographic region includes data describing items listed for sale on an online marketplace and data describing items purchased from the online marketplace ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period at on an online retailer from a webpage for the selected products, consumers purchase the feature products during the trial, and the trial process is monitored via server 201, e.g., the number of products sold to consumers is recorded by server 201 as trial result, and based on the trial result, in step 231 and step 232, server 201 predicts estimated sales volume of the featured products in the selected cities, [0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period in each city, e.g., in city C1, 100 items are sold during the trial for a period).
Regarding claim 4, Wu and Bachu discloses the method of claim 3 (as above). Further, Wu discloses wherein determining the anticipated demand for the first item within the geographic region comprises: determining, based on the data relating to the geographic region, a number of sales of the first item that were made by users located within the geographic region within a predetermined time period ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period, consumers purchase the feature products during the trial, and the trial process is monitored via server 201, e.g., the number of products sold to consumers is recorded by server 201 as trial result, [0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period in each city, e.g., in city C1, 100 items are sold during the trial for a period); and determining the anticipated demand for the first item within the geographic region based on the number of sales of the first item that were made by users located within the geographic region within a predetermined time period ([0024], based on the trial result, in step 231 and step 232, server 201 predicts estimated sales volume of the featured products in the selected cities, [0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period in each city, e.g., in city C1, 100 items are sold during the trial for a period).
Regarding claim 5, Wu and Bachu discloses the method of claim 3 (as above). Further, Wu discloses wherein determining the anticipated demand for the first item within the geographic region comprises: determining a current state of the geographic region ([0029], the prediction is based on factors including: city information, time/season factor, user activity level); 
determining, based on the data relating to the geographic region, a number of previous sales of the first item that were made by users located within the geographic region under a state that is similar to the current state ([0029], the trial result for each city is recorded in column 3, e.g.,  in city C1, 100 items are sold during the trial for a period of 8); and 
determining the anticipated demand for the first item within the geographic region based on the number of previous sales of the first item that were made by users located within the geographic region under a state that is similar to the current state ([0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period (e.g., three days) in each city, wherein the prediction can be done by a certain algorithm based on factors including: city information, historic sales data, time/season factor).
Regarding claim 6, Wu and Bachu discloses the method of claim 5 (as above). Further, Wu discloses wherein the current state indicates a time of year ([0029], [0038], the prediction is based on factors including: time/season factor information associated with each city).
Regarding claim 8, Wu and Bachu discloses the method of claim 1 (as above). Further, Wu discloses wherein generating the recommendation for a first item from the set of items comprises: ranking the set of items based on a determined anticipated demand for each respective item within the geographic region ([0024]-[0025], from the list of products for the trial, the system determines if the estimated sales volume of a featured product in a city is above a threshold level, [0036], e.g., the online retailer has one hundred products P1 to P100, from which the company wants to pick a small subset of best ones to sell, [0037], method of selecting the best-selling products for certain cities includes featuring a second number of products that is a subset of top selling products from the first number of products); and selecting the first item based on the ranking ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product, [0037], method of selecting the best-selling products for certain cities includes the continues sale for a second number of products in the cities for a second long period).
Regarding claims 9-14 & 16, these claims are substantially similar to claims 1-6 & 8, and therefore, are rejected on the same basis as claims 1-6 & 8. While claims 9-14 & 16 are directed toward a system comprising a processor, Wu discloses a system as claimed. [0021]-[0025], [0042].
Regarding claims 21-23, these claims are substantially similar to claims 1, 4, & 5, and therefore, are rejected on the same basis as claims 1, 4, & 5. While claims 21-23 are directed toward a computer-readable medium storing instructions executed by computer processors, Wu discloses a computer-readable medium as claimed. [0021]-[0025], [0042].
Claims 7, 15, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (US 20130073337 A1), hereinafter Wu, in view of Bachu, et al. (US 11157930 B1), hereinafter Bachu, in further view of Milden, et al. (US 10769647 B1), hereinafter Milden.
Regarding claim 7, Wu and Bachu discloses the method of claim 1 (as above). Further, while Wu discloses wherein determining the anticipated demand for the first item within the geographic region comprises: determining, based on the data relating to the geographic region, a set of demographic groups of users located within the geographic region; 
determining that a … of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region … ; 
determining, based on historical sales data indicating items purchased from an online marketplace, a number of previous sales of the first item that were made by a set of users included in the first demographic group, the set of users including at least one user that is located in a second geographic region that is different than the geographic region ([0024], [0029], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period at on an online retailer from a webpage for the selected products, the trial result for each city is recorded in column 3, including the items sold during the trial period, wherein the prediction of sales is based on user demographic information associated with the selected city, [0038], the sales volume in each city for a given product is based on demographic information associated with each city); and 
determining the anticipated demand for the first item within the geographic region based on the number of previous sales of the first item that were made by a set of users included in the first demographic group ([0029], the trial result of the number of items sold are used to predict the sales volume for a period (e.g., three days) in each city based on user demographic information associated with the selected city), Wu does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Milden.
Milden discloses determining, based on the data relating to the geographic region, a set of demographic groups of users located within the geographic region (cl. 12, ln. 20-24, cl. 22, ln. 13-15, cl. 26, ln. 38-41, clustering module 230/controller 110 may analyze gathered customer data to determine identifying characteristics of customers (416), wherein identifying characteristics include age or age range (e.g., between 20 and 30 years old), an income level (e.g., between $40,000 and $45,000), a residing state or area (e.g., a state in which respective customers claim residency), a gender, or the like); 
determining that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage (cl. 12, ln. 20-24, cl. 22, ln. 29-31, cl. 26, ln. 41-47, clustering module 230/controller 110 identifies characteristics as identifying characteristics when the characteristics relate to at least a threshold number or percentage of customers, controller 110 may analyze gathered customer data to determine identifying characteristics of customers (416), wherein identifying characteristics include age or age range (e.g., between 20 and 30 years old), an income level (e.g., between $40,000 and $45,000), a residing state or area (e.g., a state in which respective customers claim residency), a gender, or the like)); 
determining, based on historical sales data indicating items purchased …, a number of previous sales of the first item that were made by a set of users included in the first demographic group (cl. 6, ln. 57-61, cl. 16, ln. 27-64, cl. 26, ln. 57-cl. 27, ln. 3, controller 110 may determine a subset of customers sharing one or more identifying characteristic (i.e. users included in the first demographic group) reactions are determined to be divergent when a threshold number of the customers residing in the particular state purchased the product is away from an expected reaction (i.e. number of sales made by a set of users)), the set of users including at least one user that is located in a second geographic region that is different than the first geographic region (cl. 16, ln. 27-64, e.g., the controller determines that the subset of customers residing in a particular state (Washington state) reacted divergently when a relatively large percentage of customers residing in the particular state purchased the credit card product, wherein the purchase rates of the subset of customers that included residents of the particular state may have been higher than purchase rates of all of potential customers across the United States); and 
determining [mitigation] for the first item within the geographic region based on the number of previous sales of the first item that were made by a set of users included in the first demographic group (cl. 26, ln. 57-cl. 27, ln. 12, from the subset of customers sharing one or more identifying characteristic (i.e. users included in the first demographic group), if any subsets of reactions are determined to be divergent when a threshold number of the customers residing in a particular state purchase a product (i.e. based on the number of pervious sales of the first item), controller 110 may determine whether the subset of reactions warrant mitigating action (424), including changing a price of a product, changing a term of a product, altering an algorithm relating to how a product is advertised).
Wu and Milden are analogous fields of invention because both address the problem of determining the expected purchases by demographic groups in geographic areas. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Wu the ability to determine that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage and determine, based on historical sales data indicating items purchased, a number of previous sales of the first item that were made by a set of users included in the first demographic group as taught by Milden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage, determining, based on historical sales data indicating items purchased, a number of previous sales of the first item that were made by a set of users included in the first demographic group, and determining the anticipated demand for the first item within the geographic region based on the number of previous sales of the first item that were made by a set of users included in the first demographic group, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Wu with the aforementioned teachings of Milden in order to produce the added benefit of analyzing subsets of customers using detected characteristics to improve an ability of detecting a trend of the data. cl. 13, ln. 44-48.
Regarding claim 15, this claim is substantially similar to claim 7, and therefore, is rejected on the same basis as claim 7. While claim 15 is directed toward a system comprising a processor, Wu discloses a system as claimed. [0021]-[0025], [0042].
Regarding claim 24, this claim is substantially similar to claim 7, and therefore, is rejected on the same basis as claim 7. While claim 24 is directed toward a method comprising instructions executed by computer processors, Wu discloses a method comprising instructions executed by computer processors as claimed. [0021]-[0025], [0042].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623